Citation Nr: 1455843	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  05-25 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Issues contained in July 23, 2014 statement of the case.  


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Esquire


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1979 to November 1980.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In May 2013, the Board denied the claims for entitlement to service connection for bilateral foot and knee disorders.  The Veteran appealed the Board decision to the Veterans Claims Court.  In a July 2014 the Court vacated the May 2013 Board decision with respect to these issues and remanded the claim for action consistent with joint motion for remand (JMR)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2013 JMR was premised on the conclusion that the Board had relied on an inadequate July 2012 VA examination.  Specifically, the JMR asserted that it is unclear whether the examiner considered the Veteran's in-service injuries.  In completing the 2012 examination report, the examiner indicated "yes" when asked if he had reviewed the Veteran's service medical records (SMRs), and VA and private treatment records.  However, when asked to provide a medical history, the examiner's response indicated that the Veteran experienced "no injury" in service.  The examiner also indicated that the Veteran could not remember if he injured his knees in service, and failed to clarify whether this was a recitation of history by the Veteran, or whether he was basing this report off of his review of the SMRs.  As such, the JMR found it unclear whether the examiner was aware that the Veteran was diagnosed with a foot condition in service, or that he complained of foot, ankle and knee pain, and suffered relevant injuries, while in-service.  The JMR provided, given the facially inconsistent findings, that a remand was necessary for clarification.

For these reasons, the Board finds that a remand for a supplemental VA examination or opinion is warranted, to clarify the examiner's consideration of the Veteran's in-service diagnoses and injuries with regard to his foot and knee conditions.  On remand the VA examiner should address additional pertinent evidence added to the record during the pendency of the appeal.

According to the Veterans Appeals Control and Locator System (VACOLS), the Veteran was issued a statement of the case (SOC) with approximately 12 issues in July 2014.  While this document does not appear to be contained in the Veteran's physical claims file, on the "Virtual VA" system or on the VBMS system, a VA Form 9 was received in September 2014 and is contained on the Veteran's VBMS site.  In the substantive appeal, the Veteran requested a videoconference hearing on the matter.  The hearing request is currently pending.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the July 2012 VA examiner for a supplemental medical opinion, or if he is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion rendered.

The examiner should read the Joint Motion for Partial Remand, which explains the deficiencies which were found in the July 2012 opinion, and should then provide clarification with regard to whether he considered the Veteran's in-service diagnoses and injuries of his feet and knees and, if he did, to provide a complete rationale as to why the conditions and diagnoses specifically noted in service were not related to his currently diagnosed conditions.

In providing the requested opinion, the VA examiner should address any additional evidence of record.

2.  Then readjudicate these two issues.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

3.  Then, schedule the Veteran for a Board videoconference hearing with regard to the issues identified in the July 2014 statement of the case, in the order the request was received. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

